DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-4 and 7-10 in the reply filed on 3 February 2021 is acknowledged.

Priority
No claims of priority are made in the instant application, which therefore has as the effective filing date the date the application was filed, 21 June 2018.

Status of the Claims
Claims 1-10 are pending.
Claims 5 and 6 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-4 and 7-10 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 9 recites the limitation “said active pharmaceutical ingredient” in Claim 7.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ claims are directed to compositions containing a number of ingredients described as “organic.”  Applicants are reminded that where values can vary depending on the basis for their determination, the claimed subject matter may be indefinite.  See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003) (holding that, where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it).  As applicants are likely aware, to qualify as “organic” a composition must adhere to a defined set of standards.  As applicants may be aware, there are a number of different standards available for producers to apply in an effort to have their products labeled as “organic.”  See, e.g., Robert Fetter & Julie Caswell, Variation in Organic Standards Prior to the National Organic Program, Food Marketing Policy Center Research Report No. 72, University of Connecticut Department of Agricultural and Resource Economics (2002), see also CERES Certification of Environmental Standards GmbH (Available at http://www.ceres-cert.com/portal/index.php?id=67) (indicating that at least Europe, the U.S., Japan, and Saudi Arabia establish different standards for labelling products as “organic”).
Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  Here, neither of applicants’ claims nor their disclosure specifies which standards for labelling a product as “organic” are to be applied to determine whether a product qualifies as “organic” within the breadth of the claim, and are therefore indefinite as a result.
The Examiner notes that the labeling “organic” is applied to each of dextrose, “Nu Rice Bran,” acai berry, carnauba wax, and maltodextrin.  Applicants are reminded that structurally and chemically, there is no difference between any of dextrose, rice bran, acai berry, carnauba wax, and maltodextrin produced synthetically, traditionally, or under conditions qualifying as “organic” according to whatever standards may be applied.  See, e.g., Dorea Reeser, Natural versus Synthetic Chemicals is a Gray Matter, Scientific American Blog Network (10 April 2013) (available at https://blogs.scientificamerican.com/guest-blog/natural-vs-synthetic-chemicals-is-a-gray-matter/) (indicating that “The chemical structure of a synthesized compound is exactly the same as the natural compound”).  Stated alternatively, labeling a product as “organic” denotes a particular manner in which that product has been produced, in essence describing what is commonly referred to as a “product-by-process” limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  As there is no chemical difference between an organic chemical compound and an otherwise identical compound which has not been labeled as “organic,” the objective scope of the actual composition which has been claimed simply requires the presence of each of the claimed dextrose, “Nu Rice Bran,” acai berry, carnauba wax, and maltodextrin, because in the context of the claimed composition components the “organic” marketing label is irrelevant.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 contain the trademark/trade name NU RICE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods 
Because applicants disclosure does not specify what, precisely, is encompassed by the trademark “NU RICE,” the examiner cannot accurately determine what falls within the metes and bounds of the compositions claimed, and Claims 1-4 and 7-10 will not be further treated on the merits.  See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN M BASQUILL/Primary Examiner, Art Unit 1613